USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK
NUMISMATIC GUARANTY
CORPORATION OF AMERICA,

 

DOC #:
DATE FILED: _ 12/3/2019

 

Plaintiff,
-against- 18 Civ. 3743 (AT)

CITY GOLD USA, INC., aka CITY GOLD ORDER
REFINING USA, INC., MURDAKHAY
ILYAYEV a/k/a MIKHAIL ILYAYEV, YURI
RAFAILOV, MLD JEWELERS aka
ELIANASJWLS, and DOES 1-10,

Defendants.
ANALISA TORRES, United States District Judge:

 

 

The case management conference scheduled for December 4, 2019, at 11:00 a.m. is
hereby RESCHEDULED to December 4, 2019, at 1:30 p.m.

SO ORDERED.

Dated: December 3, 2019
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
